Gilexllan, C. J.
Suit on a promissory note. The answer-alleged infancy at the time of its execution, and also a want of consideration. The note was executed April 1, 1867, and the defendant came of age July 13, 1867. On the trial there was evidence from which it might be gathered that the-note was given upon an agreement to purchase one-oightli interest in a paper-mill property from the payee by the maker. The plaintiffs then offered in evidence the record of a deed by the payee to defendant and others, which conveyed to defendant one-eighth of the paper-mill property, executed August 20, 1867, and also the records of throe several mortgages upon the same property, executed by defendant subsequently to the deed to him. These were all *174excluded by the court. The object of the offers was, manifestly, to show a ratification of the note by defendant after he became of age. In this view the evidence was competent. If, upon the evidence, the jury had been satisfied that the note was given for a part of the consideration upon an agreement, made at or about the time of its execution, to purchase the one-eighth interest in the paper-mill' — • and there certainly was evidence tending to prove that such was the case — then the consummation of the agreement, by receiving a conveyance of the property, and dealing with it as his own, by defendant, after he became of age, amounted to a ratification of the entire transaction, including the note, and would bo an answer to the defence of infancy. Excluding the record of the deed and mortgages was, therefore, error.
We think, also, the letters of defendant offered, of dates of March 18, 1867, and January 23, 1868, were competent to go to the jury upon the question of consideration for the note.
The defendant’s infancy, and the want of consideration, are sufficiently alleged in the answer.
Order reversed, and now trial ordered.